Southern Connecticut Bancorp, Inc. 10-Q Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this quarterly report on Form 10-Q of Southern Connecticut Bancorp, Inc. (the “Company”), I, Stephen V. Ciancarelli, acting as the chief financial officer ofthe Company and of the Company’s wholly-owned subsidiary, The Bank of Southern Connecticut, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (i) The Company’s quarterly report on Form 10-Q for the quarterly period ended June 30, 2012fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (ii) The information contained in such quarterly report on Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company as of June 30, 2012. Date: August 13, 2012 By: /s/ STEPHEN V. CIANCARELLI Stephen V. Ciancarelli Senior Vice President and Chief Financial Officer
